475 F.2d 1140
Jim FAIR and Jim Hinnant, both Individually and asrepresentative of the class of similarly situatedresidents of of the State of Florida,Plaintiffs-Appellees,v.Jim SEBESTA, as Supervisor of Elections, HillsboroughCounty, Florida, etc., et al., Defendants-Appellants.Joel Francis WOODMAN, Individually, and Joel FrancisWoodman, as representative of the class, etc., etal., Plaintiffs-Appellees,v.James SEBESTA, Supervisor of Elections, Hillsborough County,Florida, et al., Defendants-Appellants.
Nos. 72-3301, 72-3300 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 11, 1973.

Robert L. Shevin, Atty. Gen., Jerry E. Oxner, Asst. Atty. Gen., Tallahassee, Fla., David W. Thorpe, Asst. County Atty., Tampa, Fla., for James Sebesta.
Jim Fair, pro se.
Leslie Harold Levinson, Gainesville, Fla., Richard P. Condon, Tampa, Fla., for Hinnant.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
We find that these consolidated cases require a three-judge district court, 28 U.S.C. Sec. 2281.  We therefore vacate the decision of the lower court, 346 F.Supp. 913, for want of jurisdiction and remand the cases with instructions to convene a three-judge district court pursuant to 28 U.S.C. Sec. 2284.


2
Vacated and remanded.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, 5 Cir. 1970, 431 F.2d 409, Part I